Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22, 28-29 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Schroer (US Pub App 2017/0101263) in view of Hognaland (US Pub App 2016/0325932).

Regarding claim 19, Schroer discloses an automated storage and retrieval system comprising: 
a storage grid comprising storage columns arranged in rows, in which storage columns storage containers are stacked one on top of another to form stacks (Fig.1), 
a service vehicle for movement on the rail system (100), comprising: 
- a container vehicle handling part for mechanical interacting with (capable of) (at least one container handling vehicle) (any element(s)) operating on the rail system (Para.174),
- an operational part for controlling operations of the service vehicle (510), and 
- propulsion means, wherein the propulsion means allow movement of the service vehicle in any direction over the top of the rail system during operation (Para.138), 
wherein the propulsion means comprises: 
a first caterpillar track comprising a longitudinal extending endless belt (131, 132, Fig.5), 

a belt motor driving the endless belts (Para.138) 
wherein the first and second caterpillar track have, when moving over the top of the rail system an overall length L exceeding the distance across two grid cells in the first direction and the second direction (Fig.2), 
wherein movement of the caterpillar tracks over the top of the rail system signify that the caterpillar tracks are supported on the rail system, but do not engage with the rails themselves (Fig.4).

Schroer does not further specifically disclose a rail system comprising a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of rails form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, at least one container handling vehicle being configured to move on the rail system, wherein the at least one container handling vehicle comprises a wheel arrangement being configured to guide the at least one storage container vehicle along the rail system in at least one of the first direction and the second direction.
Hognaland teaches a wheeled remotely operated vehicle for picking up storage bins from a storage system on a rail system with a grid pattern (Figs.2, 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Schroer in view of Hognaland to include a rail system comprising a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of rails form a grid pattern 

Regarding claim 20, Schroer, as modified above, further discloses 
the first caterpillar track further comprises at least one belt wheel contacting the endless belt (Fig.6), 
wherein the belt motor is configured to drive the endless belt via the at least one belt wheel (Para.138), and 
the second caterpillar track further comprises at least one belt wheel contacting the endless belt (Fig.6), 
wherein the belt motor is configured to drive the endless belt via the at least one belt wheel (Para.138).

Regarding claim 21, Schroer, as modified above, further discloses the first caterpillar track further comprises 
at least one belt wheel contacting an inner surface of first endless belt (Fig.6), 
wherein the at least one belt wheel has a rotational axis parallel to a rotational axis of the endless belt (Fig.6), and 
the second caterpillar track further comprises 
at least one belt wheel contacting an inner surface of first endless belt (Fig.6), 
wherein the at least one belt wheel has a rotational axis parallel to a rotational axis of the endless belt (Fig.6).

Regarding claim 22, Schroer, as modified above, further discloses the first caterpillar track and the second caterpillar track are spaced apart by a gap in a direction of the rotational axis of the endless belts (Fig.5).

Regarding claim 28, Schroer, as modified above, further discloses the operational part of the service vehicle comprises 
a propulsion means motor allowing movement of the service vehicle along the horizontal plane (Para.146) and 
an operating system allowing an operator to control and regulate both the direction and the speed of the service vehicle relative to the underlying rail system (510, Para.146).

Regarding claim 29, Schroer, as modified above, further discloses the service vehicle further comprises a registration unit being configured to allow visual inspection of the surroundings of the service vehicle (Paras.190, 257).

Regarding claim 31, Schroer, as modified above, further discloses the service vehicle comprises a transmitter for establishing signal communication with a remote control system (Para.197).

Allowable Subject Matter
Claims 23-27, 30 and 32-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 23 and 32 and subsequent dependent claims.  The prior art of record does not 
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 30 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the service vehicle is arranged for transporting at least one of the at least one container handling vehicle in the horizontal plane and for transporting one or more people.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 33 and subsequent dependent claims.  The prior art of record does not disclose or render obvious guiding the service vehicle to a first position on the rail system adjacent to at least one storage container vehicle by operating the operational part, controlling a transfer device to transfer the at least one container handling vehicle between an operating position on the rail system and a transport position above the rail system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schindler, Beewen, Lindbo further disclose elements of an automated storage and retrieval system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652